Exhibit 10.1

PERFORMANCE SHARE AWARD WAIVER AGREEMENT

THIS PERFORMANCE SHARE AWARD WAIVER AGREEMENT (the “Agreement”) is entered into
as of December 24, 2014, by and between Safeway Inc., a Delaware corporation
(the “Company”), and Kelly P. Griffith (the “Executive”).

WHEREAS, it is anticipated that a wholly-owned subsidiary of Albertson’s
Holdings LLC, a Delaware limited liability company (“Parent”) shall merge (the
“Merger”) with and into the Company pursuant to an Agreement and Plan of Merger
dated March 6, 2014 (the “Merger Agreement”), by and among the Company, AB
Acquisition LLC, a Delaware limited liability company (“Ultimate Parent”),
Parent, Albertsons LLC, a Delaware limited liability company and wholly owned
subsidiary of Parent (“Albertson’s LLC”) and Saturn Acquisition Merger Sub,
Inc., a Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”
and, together with Ultimate Parent, Parent and Albertson’s LLC, “Albertsons”);

WHEREAS, the Executive entered into a Performance Share Award Grant Notice and
Agreement with the Company dated March 8, 2013 (the “Award Agreement”);

WHEREAS, pursuant to the terms of the Merger Agreement and the Award Agreement,
the Executive may become entitled to the vesting of certain Performance Shares
in connection with the Merger;

WHEREAS, the vesting of the Performance Shares in connection with the Merger
could constitute “parachute payments” made in connection with a “change in
control” of a corporation, within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations issued
thereunder, which could result in the imposition of certain excise taxes on the
Executive under Section 4999 of the Code and in the loss of certain income tax
deductions by the Company or its successors or affiliates under Section 280G of
the Code if any such “parachute payments” constitute “excess parachute
payments,” within the meaning of Section 280G of the Code;

WHEREAS, the parties to this Agreement have determined that it is in their
respective best interests to enter into an agreement which limits the vesting of
certain of the Performance Shares under the Award Agreement and waives the
rights of the Executive to receive shares or consideration in the Merger with
respect to such waived Performance Shares so as to avoid having any “excess
parachute payments” under Section 280G of the Code become payable to the
Executive at the time of closing of the Merger; and

WHEREAS, each of the Executive and the Company now desires to enter into this
Agreement.

NOW, THEREFORE, the parties agree as follows:

SECTION 1.

WAIVER BY EXECUTIVE

Notwithstanding anything contained to the contrary in the Award Agreement or the
Merger Agreement, effective immediately prior to the closing of the Merger, the
Executive



--------------------------------------------------------------------------------

hereby forfeits, and irrevocably waives his right to receive any consideration
in connection with the Merger with respect to, 4,000 of the Performance Shares
awarded to him pursuant to the Award Agreement.

SECTION 2.

RETENTION BONUS

Provided the Executive remains continuously employed by the Company or
Albertsons, or one of their affiliates, from the date hereof through January 2,
2016, the Company shall pay to Executive a one-time retention bonus in an amount
equal to $130,000 (the “Retention Bonus”). The Retention Bonus will be paid on
the first regular payroll date following January 2, 2016, subject to all
applicable withholding.

If the Executive’s employment with the Company terminates on or prior to
January 2, 2016, other than due to a termination of his employment without Cause
(as defined in the Award Agreement) or his resignation for Good Reason (as
defined in the Award Agreement), the Executive shall immediately forfeit any
right to receive the Retention Bonus and shall have no further rights with
respect thereto. Notwithstanding any of the forgoing, if the Executive’s
employment is terminated without Cause or he resigns for Good Reason on or prior
to January 2, 2016, the Executive shall be entitled to receive the Retention
Bonus payable as a cash lump sum as soon as practicable after the date of such
termination of employment (and in no event later than 30 days after the date of
such termination of employment).

* * * * *

This Agreement shall be governed by and construed under the internal laws of the
State of Delaware and may be executed in several counterparts (all of which
together shall constitute one and the same instrument). The Executive
acknowledges and agrees that the Executive has carefully read this Agreement in
its entirety; fully understands and agrees that the Executive is irrevocably
waiving the Executive’s right to receive certain payments and benefits pursuant
to Section 1; and intends and agrees that this Agreement be final and legally
binding on the Executive and the Company.

 

SAFEWAY INC.      EXECUTIVE

/s/ Laura Donald

    

/s/ Kelly P. Griffith

By: Laura Donald      Kelly P. Griffith Its: Vice President, Corporate Law     
Date: 12/24/14      Date: 12/24/14

 

2



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

AB MANAGEMENT SERVICES CORP.     

/s/ Paul G. Rowan

     By: Paul G. Rowan      Its: EVP & GC      Date: 12/24/14     

 

3